Citation Nr: 1422283	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-15 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from May 1998 to May 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The evidence of record does not show that the Veteran has tinnitus which is related to his military service or to any incident therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran's was provided notice the requisite notice in correspondence dated June 2008, which was prior to adjudication of the claims for service connection on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded a VA audiology examination which is adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In June 2008, the Veteran filed a claim for service connection for tinnitus.  He reported that he was an aviation structural mechanic in service and that he was exposed to aircraft engine noise.  He further asserted that he was not provided proper hearing protection and the he has experienced tinnitus ever since his exposure to this noise during service.  

The Veteran's separation papers, DD 214, confirm that he served in the Navy from May 1998 to May 2006; his rating was as an aviation structural mechanic.  Service treatment records do not show that he reported symptoms of tinnitus during service.  On a March 2003 medical questionnaire, the Veteran reported "no" to questions which asked if he had difficulty hearing or any other hearing or ear problem.  On examination in June 2005, the Veteran's ears were evaluated as normal by the examining physician.  On the accompanying report of medical history, the Veteran did not indicate any hear trouble.  On his March 2006 separation examination medical history he reported hearing loss, but he did not report having symptoms of tinnitus.  

At a September 2007 VA audiology examination, the Veteran reported military noise exposure in the form of aircraft noise.  He also reported civilian noise exposure subsequent to service.  A report symptoms of tinnitus was not noted on the examination report.  The audiology examination revealed that the Veteran did not have a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).   

In July 2012, at a VA audiology examination, the Veteran reported military noise exposure from working around aircraft.  He also reported post-service noise exposure working in the natural gas industry and for Boeing Aircraft, although he indicated he wore hearing protection in this employment.  He reported that he had recurrent bilateral tinnitus which had initial onset around 2002 to 2003.  The audiology test results revealed that the Veteran did not have a hearing loss disability for VA purposes.  Id.  The examiner reviewed the evidence of record and provided a medical opinion in a September 2012 addendum.  The opinion was that the Veteran's claimed tinnitus was "not as likely as not" caused by service.  The examiner's rationale indicated that service treatment records did not reveal any complaints of tinnitus during service.  The examiner acknowledged that the noise doses associated with hearing loss were likely to be associated with tinnitus.  However, the examiner noted that, despite the Veteran's assertions of hearing loss on separation examination, the audiology evidence of record did not show the presence of hearing loss, during or after service.  

The Veteran asserts that he was exposed to aircraft noise without proper hearing protection during service and that this caused tinnitus.  He asserts that he has had symptoms of tinnitus which started during service and continues to the present.  The Veteran is competent to report exposure to aircraft noise during service and observable symptoms of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Veteran's reported noise exposure from aircraft during service, is supported by his separation papers which show that he served as an aviation structural mechanic in the Navy for almost eight years.  As such, his contentions regarding his military noise exposure credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).

However, the Veteran's assertions are countered by the September 2012 VA medical opinion.  This medical opinion acknowledges that tinnitus can be caused by noise exposure; the noise doses associated with hearing loss are likely to be associated with tinnitus.  However, the examiner specifically referenced that the objective evidence of record did not show the presence of hearing loss, thus providing objective evidence that the level of noise exposure experienced during service was not severe enough to cause hearing loss or the associated tinnitus.  

Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Tinnitus is not one of the specified chronic diseases under this regulation.  38 C.F.R. § 3.309(a).  Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333. 

Moreover, the September 2012 VA medical examiner considered the Veteran's statements and found that the Veteran's claimed tinnitus was not related to noise exposure during service.  This medical opinion was accompanied with an adequate rationale, along with the review of objective medical evidence of record related to the Veteran's hearing acuity which supports that he did not experience acoustic trauma during service sufficient to cause tinnitus.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for tinnitus is not warranted.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


